Citation Nr: 0113762	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-19 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for hiatal hernia with 
reflux disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	C. G. Muse, Jr., attorney


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from February 12, 1963 to 
February 4, 1965, and from February 10, 1965 to January 21, 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

There has been a significant change in the law since the RO 
adjudicated this case by statement of the case in August 
2000.  With the recent passage of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter the VCAA), the concept of a well-
grounded claim has been eliminated, and the obligations of VA 
with respect to the duty to notify and the duty to assist 
have been enhanced.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or, as in this case, filed before the date of enactment 
and not yet final as of that date.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (where law or regulation changes 
after a claim has been filed, but before administrative or 
judicial appeal process has concluded, the version most 
favorable to claimant should apply).  The issues of service 
connection for irritable bowel syndrome and hiatal hernia 
were denied on the specific grounds that each claim was not 
well grounded; accordingly, under Karnas, these claims must 
be readjudicated on the merits.  As the changes in the law 
enacted by the VCAA are clearly more favorable to the 
appellant, the RO must readjudicate these claims under the 
letter and spirit of the new law.  Moreover, because the RO 
has not yet considered whether any additional notification or 
development actions are required under the VCAA with respect 
to all of the appealed claims, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

With respect to the VCAA, the Board notes further that a 
recent decision of the U. S. Court of Appeals for Veterans 
Claims (the Court) held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, No. 
99-1788 (U. S. Vet. App. Feb. 22, 2001) (Secretary's motion 
for panel reconsideration denied, 2001 U. S. App. Vet. Claims 
LEXIS, April 27, 2001).  Regarding its authority to review 
the Board's decision on appeal, the Court in Holliday stated 
that even assuming that it could divine in the first instance 
on the particular facts of a particular case that no amount 
of additional evidence could change an adverse outcome, it 
could not obviate in the first instance the requirement for 
the Secretary to provide notice to the claimant as to what 
was required for a claim to be successful under the VCAA's 
newly-created duty-to-notify provisions, 38 U.S.C. 
§§ 5102(b), 5103(a).  Id.  The Board must therefore remand 
the appealed claim because it has not been developed at the 
RO-level under the VCAA provisions.  Id.

The Board finds that further medical-evidentiary development 
for each claim is indicated under the new law.  Specifically, 
the appellant should be examined to determine the nature and 
etiology of any diagnosed disorder for the conditions claimed 
as service connected, as there is sufficient evidence in the 
claims file under the criteria set forth under the revised 
section 5103(d) of the VCAA to mandate such examinations.

The RO is advised that the issue of service connection for a 
psychiatric disorder should be readjudicated on the basis 
whether new and material evidence has been submitted since 
the May 1989 Board decision, which is the most recent final 
decision of the Department on this claim, and not as 
adjudicated by the RO, the rating decision of September 1969.  
See Evans v. Brown, 9 Vet. App. 273 (1996) (question of what 
constitutes new and material evidence requires referral to 
the last prior final disallowance of claim on any basis, not 
only since time claim was last disallowed on merits).  With 
respect to the VCAA, the RO is further advised that while the 
new law does not eliminate the requirement that finally 
denied claims be reopened on the basis of new and material 
evidence under 38 U.S.C.A. § 5108, see 38 U.S.C. § 5103A(f), 
nothing can be construed therein to indicate that such claims 
are not also entitled to the fundamental fairness and fair 
process standards set forth in the VCAA, as commented on by 
the Court in the recent Holliday decision.  This claim is 
therefore deserving of full compliance with the duty-to-
notify and duty-to-assist provisions of the VCAA, to include 
the medical-evidentiary development ordered by this REMAND.

Finally, the RO is advised that the claim of service 
connection for gastritis that was finally denied as not well 
grounded by the Board's July 23, 1999, decision will require 
readjudication under section 7(b) of the VCAA.  Paragraph (2) 
of section 7(b) defines denials or dismissals contemplated 
under this section as those that meet the following two 
criteria: (A) they became final "during the period beginning 
on July 14, 1999, and ending on the date of enactment" of 
the VCAA, November 9, 2000, and (B) they were issued because 
the claim was not well grounded.  Id. at 2099-2100.  VA's 
General Counsel recently held that in a case such as this 
one, where the final denial was made by the Board, it is 
unnecessary for the Board to vacate its decision to be 
readjudicated under section 7(b), and that as a practical 
matter, the decision should be treated as if it has no 
effect.  See VAOPGCPREC 3-2001, dated January 21, 2001.  The 
General Counsel added that the RO should note the fact that a 
superior tribunal (in this case, the Board) has denied the 
claim and cite section 7(b) of the VCAA as authority for 
deciding the claim again, "as if the denial or dismissal had 
not been made," regardless of the superior tribunal's 
decision.  Id.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  Thereafter, the RO should schedule 
the appellant for appropriate VA 
compensation examinations for the purpose 
of addressing the nature and etiology of 
the disorders for which service 
connection is being sought, as listed on 
the title page of this REMAND.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician(s) prior to the 
examinations.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the examining VA 
physician(s) should determine whether the 
appellant currently has one or more of 
the disorders claimed as service 
connected (irritable bowel syndrome, 
hiatal hernia with reflux disease, and 
psychiatric disorder), and if so, render 
opinions addressing whether it is at 
least as likely as not that any current 
disability for the disorders claimed was 
incurred/aggravated during the 
appellant's period of active duty 
military service.  Additionally with 
respect to the psychiatric disorder, the 
examining physician is also requested to 
render an opinion addressing whether, 
based on review of the records, a 
psychosis became manifest to a 
compensable degree within the one-year 
presumptive period after service, and if 
so, whether it is at least as likely as 
not that any current psychiatric disorder 
is related to such psychosis, or 
alternatively, whether it is at least as 
likely as not that any current 
psychiatric disorder is proximately due 
to or aggravated by the appellant's 
service-connected skin disability 
(seborrheic dermatitis of the eyebrows 
and face).  The physician(s) should also 
discuss any other affirmative evidence 
that would indicate that the appellant is 
not suffering from one or more of these 
disorders claimed as service connected 
(irritable bowel syndrome, hiatal hernia 
with reflux disease, and psychiatric 
disorder).  The VA physician(s) must 
fully consider the appellant's service 
medical records and all post service 
medical evidence, with the purpose of 
reconciling the chronological and 
etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The reports of examinations, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

3.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claims and required by the 
VCAA are completed.
5.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page with 
consideration given to all of the 
evidence of record.  In this regard, the 
RO should address the claims of service 
connection for the irritable bowel and 
hiatal hernia disorders on the merits 
after ensuring that all duty-to-notify 
and duty-to-assist provisions have been 
fulfilled.  The psychiatric disorder 
claim must first be readjudicated with 
consideration of whether new and material 
evidence has been submitted since the 
Board's May 1989 decision, as noted 
above.  The RO is advised that compliance 
with the VCAA's general duty-to-notify 
and duty-to-assist provisions must be 
accomplished with respect to this claim 
as well.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

6.  Pursuant to section 7(b)(1) of the 
VCAA, the RO must formally develop and 
readjudicate the claim seeking 
entitlement to service connection for 
gastritis.  The RO should address this 
claim on the merits after ensuring that 
all duty-to-notify and duty-to-assist 
provisions have been fulfilled.  In 
connection with this action, all 
appropriate evidentiary-medical 
development should be undertaken, all 
raised theories of entitlement 
considered, and notice of the RO's 
decision regarding the claim, to include 
notice of his appellate rights attaching 
thereto, should be furnished in 
accordance with established claims 
processing procedures.

If a claim is denied but no disagreement 
is filed, it should not be certified to 
the Board unless all applicable appellate 
procedures are followed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


